DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further layers including one or multiple intermediate layer and/or sealing layers (See claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadowaki (US 2012/0146483).
Regarding independent claim 11
Regarding claim 12, Kadowaki teaches the corrosion protection layer (60) being applied by electroplating (¶ [0033]).
Regarding claim 13, Kadowaki teaches the corrosion protection layer (60) containing nickel and/or zinc (¶ [0033]).
Regarding claim 14, Kadowaki teaches the corrosion protection layer (60) extending at least 1mm in a direction of the end of the spark plug housing (10) facing away from the combustion chamber starting from the shoulder (Fig. 1, ¶ [0031]).
Regarding claim 15, Kadowaki teaches the corrosion protection layer (60) having a thick of at least 2µm on average, along a circumference of the section and/or along a longitudinal extension of the section (¶ [0035]).
Regarding claim 16, Kadowaki teaches the corrosion protection layer (60) having uniform thickness, which is not more than 10% difference between a thickest and thinnest point (Fig. 3).
Regarding claim 17, Kadowaki teaches the spark plug housing (10) including the corrosion protective layer (60) on the inner side of the spark plug housing (10).
Regarding claim 18, Kadowaki teaches the spark plug housing (10) including further layers, the further layers including one or multiple intermediate layers (Fig. 3, Element 10, 20) and/or a sealing layer in addition to the corrosion protection layer (60).
Regarding independent claim 19, Kadowaki teaches a spark plug (Fig. 1, Element 1) comprising a spark plug housing (Fig. 3, Element 10) including an inner side, an outer side, and a longitudinal axis, which extends from an end of the spark plug housing (10) facing toward a combustion chamber up to an end of the spark plug housing (10) facing away from the combustion chamber, the spark plug housing (10) 
Regarding independent claim 20, Kadowaki teaches method for manufacturing a spark plug housing (Fig. 3, Element 10) including an inner side, an outer side, and a longitudinal axis, which extends from an end of the spark plug housing (10) facing toward a combustion chamber up to an end of the spark plug housing (10) facing away from the combustion chamber, the spark plug housing (10) including a circumferential shoulder (Fig. 1) on an inner side of the spark plug housing (10), the shoulder being configured so that a spark plug insulator (Fig. 1, Element 20) rests on the shoulder, wherein the spark plug housing (10) includes a corrosion protection layer (Fig. 3, Element 60) on the inner side of the spark plug housing (10), the corrosion protection layer (60) being formed on a section of the inner side of the spark plug housing (10), the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodama (US 2013/0249380) teaches a spark plug with nickel plated layer as protective surface film.  Nasu (US 6,768,249) teaches a spark plug with complex chromate coat.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        26 March 2022